Exhibit 10.1

FIRST AMENDMENT TO THE COMMERCIAL AGREEMENT

This First Amendment to the Commercial Agreement (this “First Amendment”), dated
March 7, 2015 (the “First Amendment Effective Date”), is made by and between
NOOK DIGITAL, LLC f/k/a barnesandnoble.com llc, a limited liability company
organized under the laws of Delaware having offices at 1166 Avenue of the
Americas, 18th Floor, New York, New York 10011 (“NOOK Media”) and SAMSUNG
ELECTRONICS AMERICA, INC., a corporation organized under the laws of New York
having offices at 85 Challenger Road, Ridgefield Park, New Jersey 07660
(“Samsung”).

WHEREAS, NOOK Media and Samsung entered into that certain Commercial Agreement
dated June 4, 2014 (the “Agreement”), pursuant to which the parties agreed to
work together to develop Tablet devices manufactured by Samsung, customized with
NOOK Media software and co-branded with Samsung and NOOK Media branding; and

WHEREAS, the parties now wish to amend the Agreement as set forth herein.

NOW, THEREFORE, in consideration of the agreements and obligations set forth in
the Agreement and this First Amendment, and for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

  1. Section 4.3 of the Agreement is hereby amended and restated in its entirety
as follows:

4.3 Minimum Quantity Purchase Commitment. NOOK Media shall purchase a minimum
total quantity of 1,000,000 units of Co-Branded Devices (including units
purchased for the Launch) prior to June 30, 2016.

 

  2. All capitalized terms set forth in this First Amendment and not defined
herein shall have the meanings ascribed to them in the Agreement.

 

  3. The remaining terms and conditions of the Agreement will remain in full
force and effect. In the event of a conflict between the terms of this First
Amendment and the terms of the Agreement, this First Amendment shall control.

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed as of the date hereof.

 

NOOK DIGITAL, LLC SAMSUNG ELECTRONICS AMERICA, INC. By:

/s/ Mahesh Veerina

By:

/s/ Gary M. Riding

Name: Mahesh Veerina Name: Gary M. Riding Title: President, NOOK Digital Title:
SVP, Mobile Computing Date:

March 7, 2015

Date:

March 6, 2015